Citation Nr: 0400426	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals, arthrotomy, right knee, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from July 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO.  

In March 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  



REMAND

In this case, the record shows that the veteran has right 
knee chondrocalcinosis and mild degenerative joint disease.  

A correspondence dated in December 2002, from a private 
medical examiner stated that the veteran was slowly 
developing further progression of osteoarthritis and that the 
veteran might develop further problems or more advanced 
arthritis that might require surgical intervention.  

At a hearing dated in March 2003, the veteran reported that 
he had pain all of the time that sometimes woke him up at 
night.  He also reported that he took Naproxen but the pain 
did not go away.  He reported that his knee locked on 
occasion about every two weeks and was swollen most of the 
time.  

The veteran also testified that he had muscle spasms at night 
and that his pain on straight leg lifting was an 8 out of 10.  
He reported that he had to get off his knee for about four to 
five hours due to the locking and had bothered him at work 
and prevented him from daily activities.  He also stated that 
he had trouble walking up and down steps due to the locking 
of his knee and that a private examiner had told him that he 
was a candidate for a knee replacement.  

Therefore, a new examination that determines the correct 
diagnoses for the right knee should be provided, as this is 
important in evaluating the veteran as in certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability, if the veteran has 
arthritis of the knee.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (August 14, 1998).  

Prior to the claim leading to this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et 
seq. (West 2002).  

Additionally, the Board notes that it does not appear that 
the veteran has been fully provided with information about 
VCAA.  Therefore, to fully comply with VCAA, the RO must 
assure that the provisions of this new Act are complied with, 
including the notification requirement set forth in the new 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and his 
representative informing them of the 
pertinent provisions of the VCAA.  
Specifically, it should be indicated 
which of the parties is responsible for 
obtaining which evidence.  The notice 
provided should also be in accord with 
the aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio, supra.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service connected right knee disability.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
The examiner should indicate as follows:  

Describe and indicate whether there are 
any findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion of the right knee.  Any 
instability should be described as mild, 
moderate, or severe.  

Determine the range of motion of the 
right knee in degrees.  The examiner 
should indicate whether there is any 
ankylosis of the knee; and, if so, the 
position in degrees should be given.  It 
should be indicated whether full motion 
is considered to be 0-140 degrees, or 
whether some other measurement is used.  
For VA purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  

Determine whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  

Functional impairment should be 
described, as should the affect of the 
service-connected disability on 
employability.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC).  This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.  
The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




